DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,919,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art as a whole, either alone or in combination, fails to teach or suggest an energy harvesting system, comprising: a turbine in fluid communication with the air output, the turbine comprising: an expansion chamber configured to receive the interior aircraft cabin air and expand the received air from the first air pressure to the second air pressure; and an exit chamber configured to direct the expanded air to the low-pressure environment via the air output; and an energy harvesting mechanism comprising: an entrance chamber in fluid communication with the air input and configured to receive the exterior aircraft cabin air; and a compressor coupled to the turbine shaft and configured to compress the exterior aircraft cabin air and direct the compressed air into the aircraft cabin at the first air pressure, wherein the compressor defines a compression chamber configured to warm the compressed air; and wherein the exit chamber of the turbine is thermally coupled to the entrance chamber of the energy harvesting mechanism such that heat from the exit chamber is transferred to the entrance chamber.
Regarding claim 30, the prior art as a whole, either alone or in combination, fails to teach or suggest an energy harvesting system, comprising: a turbine in fluid communication with the air output, the turbine comprising an expansion chamber configured to receive the interior aircraft cabin air and expand the received air from the first air pressure to the second air pressure; and an energy harvesting mechanism comprising: an entrance chamber in fluid communication with the air input and configured to receive the exterior aircraft cabin air; and a compressor coupled to the turbine shaft and configured to compress the exterior aircraft cabin air and direct the compressed air into the aircraft cabin at the first air pressure, wherein the compressor defines a compression chamber configured to warm the compressed air, and wherein the compression chamber is thermally coupled to the entrance chamber such that heat from the compression chamber is transferred to the entrance chamber.
Regarding claim 39, the prior art as a whole, either alone or in combination, fails to teach or suggest an energy harvesting system, comprising: an energy harvesting mechanism comprising: a compressor in fluid communication with the air input and configured to compress the exterior aircraft cabin air and direct the compressed air into the aircraft cabin at the first air pressure, wherein the compressor defines a compression chamber configured to warm the compressed air and an entrance chamber for receiving the exterior aircraft cabin air; and a thermal mechanism operably coupled to the compressor and configured to receive heat energy from the compression chamber and transfer the heat energy from the compression chamber to the entrance chamber, wherein the thermal mechanism is thermally coupled to at least one of the air input or the air output.
Claims 22-29 and 31-38 are considered allowable based on their respective dependence on allowed claims 21 and 30. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832